Guerry, J.
“Where a bank failed and went into the hands of the superintendent of bahks for liquidation in the year 1928, the assets in the superintendent’s possession in the year 1929 were subject to ad valorem taxation for that, year, according to the general rule as to taxation; and taxes so accruing, after the bank failed, were payable as such, with interest from maturity, and did not constitute a mere expense of administration, to be paid by the superintendent, without interest. The Court of Appeals erred in holding that the amount claimed in the suit of the tax-collector did not bear interest.” Tharpe v. Gormley, 184 Ga. 605 (192 S. E. 211). In accordance with that ruling, the decision of this court, rendered on January 22, 1937 (55 Ga. App. *203180, 189 S. E. 673), is withdrawn and vacated, and the judgment of the trial court is
Decided July 16, 1937.
IF. H. Harris, G. L. Shepard, for plaintiff.
Parle & Sirozier, for defendant.

Reversed.


Broyles, G. J., wnd MacIntyre, J., concur.